This is an appeal from a decree of the orphans' court fixing the fee of a guardian ad litem at $7,500. We think it important that the fees of such guardians shall not be unduly large. In a special sense they are representatives of the court appointing them to protect unrepresented minors and the interests of those unborn. Under the circumstances disclosed in this proceeding, the fees of the guardian ought not to exceed those of the attorneys *Page 258 
who represented the estate generally, which were $2,500. We have carefully examined the record and conclude that the fee of the guardian ad litem, a lawyer of high standing, who himself did the legal work connected with his guardianship, should be fixed at $2,000. We direct the court below to reduce it to this sum.
Decree modified. Costs to be paid by the Estate of William F. Hallstead.